DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 20 August 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (US 2016/0350645) in view of Brothers et al. (US 2016/0358068) and further in view of Wu et al. (US 9,779,786) and Wang et al. (CN 108520297 A).

Regarding claim 1, Brothers et al. (US 2016/0350645) disclose a method of processing layers in a neural network, the method comprising:
fetching, by a plurality of front-end cores (Figure 2, compute units 208 are front-end cores), a plurality of Input Feature Map (IFM) tiles of at least one IFM tensor and a plurality of kernel tiles of at least one kernel tensor from a memory (Figure 1, 102 and Figure 2, 222-1 show a plurality of Input Feature Map (IFM) tiles of at least one IFM tensor and Figure 2, 220-1 and paragraph [0046] show a plurality of kernel tiles of at least one kernel tensor. Figure 2, 210 is a memory.);
performing, by at least one of the front-end cores exclusively or by the plurality of front- end cores in parallel (Paragraph [0042]), a convolutional operation on the plurality of IFM tiles and the plurality of kernel tiles (Paragraphs [0084]-[0085]); and
generating a plurality of OFM tiles corresponding to the plurality of IFM (Paragraph [0027]).
Brothers et al. (US 2016/0350645) fail to teach:
wherein each IFM tile comprises a plurality of IFM pixels and each kernel tile comprises a plurality of kernel pixels,
performing the convolutional operation to produce a plurality of partial Output Feature Map (OFM) tiles; and
generating, by a plurality of back-end accumulators, a plurality of OFM tiles corresponding to the plurality of IFM tiles using the plurality of partial OFM tiles.
Brothers et al. (US 2016/0358068) disclose a method of processing layers in a neural network, the method comprising:
performing a convolutional operation to produce a plurality of partial Output Feature Map (OFM) tiles (Figure 1 shows partial feature maps 145 and 140 produced from a convolution operation. See paragraph [0025]); and
generating, by a plurality of back-end accumulators (Figure 4, 415), a plurality of OFM tiles corresponding to the plurality of IFM tiles using the plurality of partial OFM tiles (Figure 1 shows the output feature map 125’ is generated corresponding to the input feature maps using 145 and 140. See paragraph [0025])).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the partial feature map teachings of Brothers et al. (US 2016/0358068) in the method taught by Brothers et al. (US 2016/0350645).  The motivation to combine would have been in order to reduce the computations in the neural network (See paragraph [0002] of Brothers et al. (US 2016/0358068)).
Brothers et al. (US 2016/0350645) and Brothers et al. (US 2016/0358068) fail to explicitly teach wherein a IFM tile comprises a plurality of IFM pixels and a kernel tile comprises a plurality of kernel pixels.
Wu et al. disclose wherein a IFM tile comprises a plurality of IFM pixels (Figure 3 shows that each IFM tile [IFM 1, IFM 2, IFM3] have a plurality of IFM pixels) and a kernel tile comprises a plurality of kernel pixels (Figure 3 shows that each kernel tile [H[:,:,3,1], H[:,:,2,1], H[:,:,1,1]] have a plurality of kernel pixels.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Brothers et al. (US 2016/0350645) and Brothers et al. (US 2016/0358068) performs the same function as it does separately of providing IFM tiles and kernel tiles, and Wu et al. performs the same function as it does separately of providing IFM tiles with a plurality of pixels and kernel tiles with a plurality of pixels.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in a IFM tile comprising a plurality of IFM pixels and a kernel tile comprising a plurality of kernel pixels.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Brothers et al. (US 2016/0350645), Brothers et al. (US 2016/0358068) and Wu et al. fail to teach of producing an OFM by exploiting IFM sparsity and kernel sparsity.
Wang et al. disclose of producing an OFM by exploiting IFM sparsity and kernel sparsity (See page 5 of the machine translation, lines 10-14, which state “a zero data skipping unit” which thus allows for producing an OFM by exploiting IFM sparsity and kernel sparsity).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the zero data skipping as taught by Wang et al. in the method taught by the combination of Brothers et al. (US 2016/0350645), Brothers et al. (US 2016/0358068) and Wu et al.  The motivation to combine would have been in order to reduce influence to recognition accuracy while greatly reducing the power consumption (See page 5 of the machine translation of Wang et al., lines 10-14)

Regarding claim 11, Brothers et al. (US 2016/0350645), Brothers et al. (US 2016/0358068), Wu et al. and Wang et al. disclose the method of claim 1, wherein generating the plurality of OFM tiles comprises:
accumulating a plurality of partial OFM pixels of a plurality of OFM channels of the plurality of partial OFM tiles (Brothers et al. (US 2016/0358068): Figure 1, partial maps 145 and 140 are accumulated); and
combining the plurality of partial OFM pixels to generate the plurality of OFM tiles corresponding to plurality of IFM tiles using an index associated with the plurality of partial OFM pixels (Wu et al.: Figure 3 shows that output feature maps are combines using indexes Y[:,:,1], for example, Y[1,1,1,] or Y[1,2,1].).

Regarding claim 12, this claim is rejected under the same rationale as claim 1.

Regarding claim 22, this claim is rejected under the same rationale as claim 11.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (US 2016/0350645) in view of Brothers et al. (US 2016/0358068) and further in view of Wu et al. (US 9,779,786), Wang et al. (CN 108520297 A) and Coenen et al. (US 2019/0340493).

Regarding claim 2, Brothers et al. (US 2016/0350645), Brothers et al. (US 2016/0358068), Wu et al. and Wang et al. disclose the method of claim 1.
Brothers et al. (US 2016/0350645), Brothers et al. (US 2016/0358068), Wu et al. and Wang et al. fail to teach wherein the fetching comprises:
generating, by the plurality of front-end cores, memory addresses for a plurality of kernel channels of the plurality of kernel tiles;
fetching, by the plurality of front-end cores, the plurality of kernels pixels of the plurality of kernel channels of the plurality of kernel tiles from different regions of the memory based on the generated memory addresses, wherein the fetched plurality of kernel pixels is compressed; and
performing, by the plurality of front-end cores, decompression on the fetched plurality of kernel pixels. 
Coenen et al. (US 2019/0340493) disclose wherein fetching comprises:
generating, by the plurality of front-end cores, memory addresses for a plurality of kernel channels of the plurality of kernel tiles (Paragraph [0043], generated by address pointer);
fetching, by the plurality of front-end cores, the plurality of kernels pixels of the plurality of kernel channels of the plurality of kernel tiles from different regions of the memory based on the generated memory addresses, wherein the fetched plurality of kernel pixels is compressed (Paragraph [0043], weight storage location); and
performing, by the plurality of front-end cores, decompression on the fetched plurality of kernel pixels (Paragraph [0043], decompression).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the memory address teachings of Coenen et al. in the method taught by the combination of Brothers et al. (US 2016/0350645), Brothers et al. (US 2016/0358068), Wu et al. and Wang et al.  The motivation to combine would have been in order to perform the neural network processing with improved speed and lower power consumption (See the last sentence of paragraph [0002] of Coenen et al.).

Regarding claim 13, this claim is rejected under the same rationale as claim 2.

Allowable Subject Matter

Claims 3-10 and 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 3 is that the claim recites “wherein performing the convolutional operation comprises: determining, by the plurality of front-end cores, whether values of at least one IFM pixel of the plurality of IFM pixels or at least one kernel of the plurality of kernel pixels are zero values and non-zero values; detecting, by the plurality of front-end cores, at least one non-zero value pair in a case in which the at least one IFM pixel of the plurality of IFM pixels has a non-zero value and the at least one kernel of the plurality of kernel pixels has the non-zero value; and performing, by the plurality of front-end cores, Multiply-Accumulate (MAC) operations on the at least one non-zero value pair, wherein the plurality of front-end cores comprises a plurality of Processing Element (PE) arrays for performing the MAC operations” which, in combination with the other recited feature, is not taught and/or suggested either singularly or in combination.
Claims 4-10 are objected to due to their dependency from claim 3.
Claim 14 is objected to for the same reasons as claim 3.
Claims 15-21 are objected to due to their dependency from claim 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
19 July 2022